Citation Nr: 1809057	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  08-36 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine disorder.

2. Entitlement to service connection for a lumbar spine disorder.

3. Entitlement to service connection for a right shoulder disorder, to include as secondary to a cervical spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Htun, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to January 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2010.  A copy of the hearing transcript is associated with the record.  In October 2010, September 2014, and February 2017, the Board remanded the issues on appeal for additional development, and the case now returns for further appellate consideration. 


FINDINGS OF FACT

1.  A cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of separation.

2.  A lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of separation.

3.  A right shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, arthritis did not manifest within one year of separation, and such disorder is not caused or aggravated by a service-connected disability. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

In the instant case, VA's duty to notify was satisfied by August 2007 and November 2007 letters, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this regard, the Board is cognizant that the Veteran was not provided with VCAA notice as to the secondary aspect of his claim for service connection for a right shoulder disorder.  However, the Board finds no prejudice in proceeding with a decision regarding such claim.  In this regard, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine disorder, a claim for any disorder as secondary to such condition must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issues decided herein has been obtained.  Specifically, the Veteran's available service treatment records, Social Security Administration records, and post-service VA and private treatment records have been obtained and considered.  Further, he has not identified any additional outstanding records that have not been requested or obtained.

In this regard, the Board notes that the Veteran's complete service treatment records are unavailable, believed to have been destroyed in a fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, in July 1973.  See Personnel Information Exchange System (PIES) response, August 2007.  In such instances where service treatment records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Additionally, if VA's efforts to obtain relevant records are unsuccessful, VA must provide the claimant with notice of such.  38 C.F.R. 
§ 3.159(e)(1).

In the instant case, the Agency of Original Jurisdiction (AOJ) advised the Veteran in a September 2007 letter of the unavailability of his complete service treatment records and provided him with an opportunity to submit any in his possession.  Thereafter, the AOJ made Formal Finding on Unavailability in November 2007, determining that further efforts to obtain the Veteran's service treatment records would be futile.  

Furthermore, the record indicates that efforts to obtain or reconstruct the Veteran's service treatment records have been at least partially successful.  After a congressional request for research and attempted reconstruction of the Veteran's service treatment records in 2004, clinical records of military hospital treatment rendered after the Veteran fell from a ladder during service on November 28, 1961, were provided to the Veteran.  He subsequently submitted these records to VA in conjunction with the present claim and they are now associated with the claims file.  

Additionally, the Veteran has been afforded numerous examinations and opinions during the course of the appeal in order to ascertain the nature and etiology of his cervical spine, lumbar spine, and right shoulder disorders, to include those provided in December 2007, January 2011/February 2011, November 2015, and March 2017.  While the Board previously determined that the December 2007, January 2011/ February 2011, and November 2015 opinions were inadequate to decide the Veteran's claims for service connection for cervical and lumbar spine disorders, the Board finds that the January 2011/February 2011 opinion as referable to the etiology of his right shoulder disorder and the March 2017 opinion as referable to the etiology of his cervical spine and lumbar spine disorders are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist in this regard has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2010 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Also, information was solicited regarding the Veteran's in-service fall he alleges resulted in his cervical spine, lumbar spine, and right shoulder disorders, the type and onset of symptoms, and the course of post-service symptoms and treatment for such disorders.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, as a result of the Veteran's hearing testimony, the Board remanded the case on numerous occasions in order to obtain outstanding treatment records as well as opinions addressing the etiology of the Veteran's cervical spine, lumbar spine, and right shoulder disorders.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Furthermore, Board finds there has been substantial compliance with the October 2010, September 2014, and February 2017 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in October 2010, the case was remanded in order to request that the Veteran identify any outstanding records he would like VA to assist him in obtaining, to include those from his post-service employment with AT&T, and, thereafter, obtain any such records; obtain updated VA treatment records; and obtain opinions regarding the etiology of the Veteran's claimed disorders.  Thereafter, the AOJ sent the Veteran a letter in October 2010 requesting that he identify any outstanding records he wished VA to obtain on his behalf.  Following the receipt of authorization forms from the Veteran, the AOJ obtained all available records that he had identified.  Further, the AOJ obtained updated VA treatment records as well as VA opinions in January 2011 and February 2011.  In the September 2014, the Board remanded the claims in order to obtain an addendum opinion, which was rendered in November 2015.  Finally, in February 2017, the Board again remanded the case so as to obtain an addendum opinion, which was rendered in March 2017.  Therefore, the Board finds that there has been substantial compliance with the Board's October 2010, September 2014, and February 2017 remand directives, and no further action in this regard is necessary.   

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).
 
II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Finally, as previously noted, the AOJ exhausted all efforts to locate the Veteran's complete service treatment records with negative results. In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule. 38 U.S.C. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran seeks service connection for cervical spine, lumbar spine, and right shoulder disorders, which he claims are a result of a fall incurred during his military service.  In this regard, he testified at his July 2010 Board hearing that, following his in-service fall, he continuously experienced cervical spine, lumbar spine, and right shoulder pain.  He further reported that when working at AT&T after service, he had difficulty with his right shoulder, and aggravated his cervical and lumbar spine disorders in a motor vehicle accident in 2000.

The Veteran's available service treatment records indicate that, in November 1961, he fell approximately 10 feet off scaffolding.  A contemporaneous examination revealed tenderness in the back and bruising of the right lower back.  

Post-service treatment records reflect that the Veteran first reported having minor back pain in 1998, nearly four decades after his separation from active duty service, which was noted to be stable.  In an April 2003 treatment note, the Veteran presented to his private physician with complaints of neck and back pain.  The treatment note indicated that he sustained injuries to his neck and back in a motor vehicle accident, though no spinal disorders were diagnosed at such time.  During a December 2007 VA examination, the Veteran complained of a burning sensation in his right shoulder and, in an October 2009, the Veteran reported right shoulder pain since his in-service injury.  Diagnoses of degenerative arthritis/joint disease of the cervical spine, lumbar spine, and right shoulder were rendered in connection with the December 2007 and January 2011 VA examinations.  Consequently, the remaining inquiry is whether the Veteran's current disorders are related to his military service, to include his in-service fall.

In this regard, the Veteran was provided with numerous VA examinations and opinions in an effort to ascertain the etiology of his cervical spine and lumbar spine disorders; however, as discussed in the Board's prior remands, the opinions rendered in December 2007, January 2011/February 2011, and November 2015 are inadequate to decide the claims.  However, as a result of the Board's February 2017 remand, an addendum opinion was rendered in March 2017.

At such time, the VA examiner reviewed the Veteran's complete file, and opined that it is less likely as not that his current cervical and lumbar spine disorders are related to his military service, including the documented in-service fall from a ladder, manifested within one year of separation from service (i.e., January 1963), or are otherwise related to service, to include on the basis of continuity of symptomatology.  The examiner specifically noted that he considered the lay statements of record, as directed in the February 2017 Board remand, including the Veteran's report that he stopped playing the piano in the 1990s because of his shoulder pain.  Further, the examiner noted the Veteran's private medical records from 1998, his motor vehicle accident in 2000, and his report that he sought medical care for his neck and shoulder pain, but that his treating physicians told him that there was nothing wrong with his neck or shoulder, and the Veteran's report that he held his right arm out in front of him and moved a wiring drill for hours every day at work.  However, he indicated that such considerations, though credible, have no    bearing on the etiology of the Veteran's cervical and lumbar spine disorders of    degenerative joint disease as such cannot be explained on the basis of his in-service fall.  In this regard, he noted that, over the years, physicians did not "find anything wrong."

The March 2017 VA examiner further explained that the Veteran's medical records are silent for degenerative joint disease until 2007.  In this regard, he reasoned that fall-related changes are muscle spasms, which are traumatic in nature, as opposed to the degenerative changes evidenced in the Veteran's medical records.  The examiner concluded that it is highly unlikely that a fall at age 18 with good recovery would somehow be responsible for degenerative joint disease of the spine several decades later, as such changes are very common age related changes.  In support of such conclusion, he cited relevant medical literature. 

With regard to the Veteran's right shoulder disorder, in a January 2011 VA examination and February 2011 addendum opinion, the Veteran reported that he has had radiating right shoulder pain since his in-service fall.  He indicated that he has been on Gabapentin for nerve damage for five years.  On examination, the examiner diagnosed degenerative joint disease and neuropathic pain of the right shoulder.  The examiner indicated that the Veteran's degenerative joint disease is more likely than not a natural progression of the aging process and is part of a generalized arthritic process.  The examiner reasoned that it is less as likely as not that the shoulder condition is related to trauma during service and it is less as likely that the Veteran's mild right shoulder arthritis was present within a year of his discharge from active duty service (i.e., during or before January 1963) since this condition would have progressed with time.  While the examiner indicated that the Veteran's right shoulder disorder was not related to his military service, the examiner nevertheless determined that the Veteran's neuropathic right shoulder pain was due to his cervical spine disorder.  

The Board affords great probative weight to the March 2017 VA opinion pertinent to the etiology of the Veteran's cervical and lumbar spine disorders, and the January 2011/February 2011 opinion relevant to the etiology of his right shoulder disorder as they are predicated on a review of the record, to include the Veteran's available service treatment records documenting his fall, post-service treatment records, and the Veteran's lay statements.  The opinions proffered considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There are no medical opinions to the contrary. 

The Board has also considered the Veteran's assertions that his cervical spine, lumbar spine, and right shoulder disorders are related to his in-service fall; however, such determination is a complex medical matter requiring training and experience which he does not possess.  In this regard, the Veteran is not shown to have any medical training that would qualify him to provide an opinion regarding the onset or etiology of degenerative arthritis/joint disease of the cervical spine, lumbar spine, and/or right shoulder.  Here, the question regarding the onset, development, and/or etiology of such disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of degenerative arthritis/joint disease, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, the Veteran's opinion as to the etiology of his cervical spine, lumbar spine, and right shoulder disorders is not competent evidence and, consequently, is afforded no probative weight.

The Board has also considered whether service connection for arthritis is warranted on a presumptive basis, to include on the basis of continuity of symptomatology.  In this regard, the clinical evidence of record fails to show that the Veteran manifested arthritis of the cervical spine, lumbar spine, and right shoulder within the year following his discharge from active duty service.  Furthermore, while the Veteran has claimed on numerous occasions that he has had neck, back, and right shoulder pain since service, the first notation of neck or back pain appears in 1998, nearly four decades after the Veteran's separation from active duty service, and the first notation of right shoulder pain appears in 2007, almost five decades after his separation from service.  In this regard, while the Veteran has sought treatment for numerous ailments over the years, such records are negative for any relevant complaints until the aforementioned records.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Moreover, as determined by the March 2017 and January 2011/February 2011 examiners, based on the totality of the evidence, to include the Veteran's reports of a continuity of symptomatology related to his cervical spine, lumbar spine, and right shoulder, they opined that arthritis did not manifest within one year of the Veteran's separation from service.  Therefore, the Board finds that presumptive service connection for arthritis of the cervical spine, lumbar spine, and right shoulder, to include on the basis of continuity of symptomatology, is not warranted. 

Therefore, the Board finds that the Veteran's cervical spine, lumbar spine, and right shoulder disorders are not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of separation.  Furthermore, to the extent that the January 2011/February 2011 VA examiner attributed the Veteran's neuropathic right shoulder pain to his cervical spine disorder, the Board herein denies his claim for service connection for a cervical spine disorder.  As such, the Board finds that, under the law, the Veteran lacks legal grounds to establish entitlement to service connection for a right shoulder disorder as secondary to a cervical spine disorder.  See Sabonis, supra. Insofar as service connection is not in effect for the disability claimed by the Veteran to have proximally caused his right shoulder disorder, service connection on a secondary basis is not applicable under the law. As there is no legal entitlement, the claim of entitlement to service connection for a right shoulder disorder as secondary to a cervical spine disorder is without legal merit.  Id.   

Consequently, service connection for such claimed disorders is not warranted.  In reaching such determination, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of service connection for cervical spine, lumbar spine, and right shoulder disorders.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C. 5107; 38 C.F.R. 3.102; Gilbert, supra.



ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a right shoulder disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


